
	

115 S3165 IS: Interagency Committee on Women's Business Enterprise Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3165
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Ms. Heitkamp (for herself, Ms. Duckworth, Ms. Cantwell, Mr. Cardin, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To reauthorize the Interagency Committee on Women's Business Enterprise, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Interagency Committee on Women's Business Enterprise Act of 2018.
		
			2.
			Interagency Committee on Women’s Business Enterprise
			
 Title IV of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended— (1)in section 402 (15 U.S.C. 7102)—
 (A)in subsection (a)— (i)by striking paragraphs (2) and (5);
 (ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; (iii)in paragraph (2), as so redesignated, by adding and at the end; and
 (iv)in paragraph (3), as so redesignated, by striking ; and and inserting a period; (B)in subsection (b), by striking biannually and inserting quarterly; and
 (C)in subsection (c), in the first sentence, by inserting , including through the use of research and policy developed by the Council after Council; (2)in section 403 (15 U.S.C. 7103)—
 (A)in subsection (a)— (i)in paragraph (1), by adding at the end the following:
							
 (K)The National Aeronautics and Space Administration. (L)The Environmental Protection Agency.
 (M)The Council.; and (ii)in paragraph (2)—
 (I)in subparagraph (A), by striking Small Business Administration Reauthorization and Amendments Act of 1994 and inserting Interagency Committee on Women's Business Enterprise Act of 2018; and (II)in subparagraph (B)—
 (aa)by striking Small Business; and (bb)by striking National Women's Business Council established under section 405 and inserting Council; and
 (B)by amending subsection (b) to read as follows:  (b)Appointment (1)In generalNot later than 45 days after the date of enactment of the Interagency Committee on Women's Business Enterprise Act of 2018, the President, in consultation with the Administrator, shall appoint one of the members of the Interagency Committee to serve as chairperson.
 (2)VacancyIn the event that a chairperson is not appointed within the time frame required under paragraph (1), the Deputy Administrator of the Small Business Administration shall serve as acting chairperson of the Interagency Committee until a chairperson is appointed under paragraph (1).; and
 (3)in section 404 (15 U.S.C. 7104)— (A)in the matter preceding paragraph (1), by striking 1995 and inserting 2019;
 (B)in paragraph (1), by adding and at the end; (C)in paragraph (2), by striking ; and and inserting a period; and
 (D)by striking paragraph (3).  